Title: To George Washington from George Clinton, 27 February 1784
From: Clinton, George
To: Washington, George



My dear Sir
New York 27 Feby 1784

I with great pleasure embrace the first direct opportunity that has offered, to acknowledge the receipt of your Letters of the 15th and 28th December; the former covering Mr Morris Notes to the amount of 2080 80/90 Dollars. Mr Gouv. Morris has also informed me that a Warrant in your favor for 857 52/90 is lodged in the Office of Finance, with directions to transmit it to me —I will take care to procure this money as soon as possible, and have both sums carried to your Credit.
It afforded me much pleasure to hear that after all the toils of a public life you was once more in the perfect possession of Domestic happiness, which that you may enjoy long and uninterrupted will be the constant prayer of every good Citizen of these States.
Altho the termination of the War has put a period to many of the fatiguing parts of my duty, I have still such a Croud of public business as to allow me very little time for private enjoyments, besides which, my ill State of Health (having had three returns of the fever) and the indisposition of my family, some of whom have been continually Sick through the Winter, has prevented my having much pleasure since I saw you—the family are now pretty well—except that I am laid up with a violent cold and Washington with a broken thigh—an accident he had the misfortune to meet with about a Week ago, I am however in great hopes it will not be attended with and bad consequences.
As I understand you propose being in Philadelphia in May next I am in hopes, you will find it not inconvenient to extend your journey as far as this place—I need not say how much satisfaction such a visit will give to all your friends.
Mrs Clinton joins me in our best Compliments to Mrs Washington. I am Dear Sir with the most perfect Respect & Esteem your Affectionate Humble Servt

Geo. Clinton

